DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the various subsystems in the claims
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The term filtration subsystem is represented by element (22) [0044] which is also called a “filtering subsystem” and the terms are understood as being interchangeable within the meaning of the specification, and is explicitly disclosed as requiring [0032] a “multimedia (or ‘depth’ or ‘bedded’) filter system F3, an iron removal system F4, a carbon filter system F5, and a one-micron filter system F6.”
The term reverse osmosis subsystem (also called “RO subsystem”) is represented as element (24) [0039, Fig. 1B] and is understood as requiring at least an RO membrane array (F8) with at least two stages (50) and (52).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,882,773 B1 in view of the prior art. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims require substantially the same elements e.g. filtration subsystems, RO, storage, chlorination control, etc. and further are explicitly taught as being provided in a mobile system and, at least in dependent claims, in a temperature-controlled environment [claim 4] such that the claimed climate-controlled environment would at least have been obvious over the reference claims.  The reference claims similarly require an onboard computer for remote monitoring from e.g. an offsite location [claims 10-12], as well as ozone pretreatment, a carbon filter, and iron removal and the like.  The reference claims also at least suggest provision of an eye wash station.
Further features of the instant claimed invention would have been obvious to one of ordinary skill in the art in view of the prior art.  The use of a suitable human machine interface would have been obvious in view of Livingston (US 8,808,537 B1) which teaches such an interface to allow control of process flow tasks, selection of treatments, and the like [Col. 8 lines 46-62; Col. 11 lines 9-35].
Provision of means to adjust mineral content would have been obvious in view of Ellegaard (US PGPub 2014/0021115 A1) which teaches that a problem with typical systems is the removal of some desirable minerals, and provides additive dispensing units in a similar mobile treatment system to ameliorate this [0020].
Provision of an external power connection would have been obvious in view of Gettman (US PGPub 2004/0262206 A1) which teaches that the ability to distribute power to external sources is a useful secondary feature of mobile purification systems [0003] to allow e.g. connection to a system’s internal batteries or other power sources such as solar panels [0016].  Gettman further teaches that showers represent a useful point-of-use for purified water of such systems [0048], such that provision of a shower connection would have been obvious.
Provision of a connection to an ice machine would have been obvious in view of Shapiro (US PGPub 2012/0125851 A1) which teaches mobile production of potable water e.g. for disaster relief [Abs] and teaches that suitably purified water may be usefully employed for discharge, or storage, or for e.g. an ice maker [0042].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 21-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,696,575 B1 in view of the prior art. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims require substantially the same elements e.g. filtration subsystems, RO, storage, chlorination control, etc. and further are explicitly taught as being provided in a wheeled trailer comprising a climate-controlled, enclosed environment.  The reference claims similarly require an external safety shower, eye wash station, container fill station, and ice delivery chute, with chlorine control maintaining quality suitable for eye was [claims 12-13], as well as external power, ozone pretreatment, a carbon filter, and iron removal and the like.  The reference claims also include a monitoring subsystem and control system with remote monitoring, such that provision of an onboard controller would at least have been obvious to one of ordinary skill in the art [claims 18-20].
Further features of the instant claimed invention would have been obvious to one of ordinary skill in the art in view of the prior art.  The use of a suitable human machine interface would have been obvious in view of Livingston (US 8,808,537 B1) which teaches such an interface to allow control of process flow tasks, selection of treatments, and the like [Col. 8 lines 46-62; Col. 11 lines 9-35].
Provision of means to adjust mineral content would have been obvious in view of Ellegaard (US PGPub 2014/0021115 A1) which teaches that a problem with typical systems is the removal of some desirable minerals, and provides additive dispensing units in a similar mobile treatment system to ameliorate this [0020].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Allowable Subject Matter
No claims may be indicated as allowable until such time as double patenting rejections above are properly addressed.
However, as best understood (and presuming the claim interpretation discussed above is accurate for e.g. the term filtration subsystem), the claimed invention would be free from the prior art.  See the prosecution history of the parent application (14/630,364), now abandoned but previously allowed, including arguments filed 1/24/2019.  See additionally the prosecution histories of applications 16/455,383 (CTNF dated 7/13/2020) and 16/601,783 (CTNF dated 11/29/2019).  The closest prior art is represented by Rice (US 2007/0138081 A2) which teaches what may be considered upstream filtration and downstream reverse osmosis in a vehicle mountable system.  However, Rice does not teach or fairly suggest the specific claimed arrangement of a filtration system including a multimedia filter followed by an iron removal filter and a one-micron filter, nor does Rice teach or fairly suggest any downstream element capable of adjusting chlorine content before providing water to storage.  As discussed in the prosecution of the parent application, while the various individual elements of the claimed system may be known in the prior art, there is no teaching or suggestion in the art to provide each element in the manner required by the claims, such that the specific arrangement of specific elements required by the claimed invention would not have been obvious for one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777